TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 9, 2018



                                     NO. 03-17-00658-CV


                                   A. B. and J. H., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee


             APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                   AFFIRMED—OPINION BY JUSTICE PEMBERTON



This is an appeal from the final order signed by the district court on September 14, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s order. Therefore, the Court affirms the district court’s order. Because

appellants are indigent and unable to pay costs, no adjudication of costs is made.